Citation Nr: 1417496	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction is currently with the RO in Togus, Maine.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 videoconference hearing, and a transcript of this hearing is of record.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2009 RO decision denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for left ear hearing loss; the Veteran did not appeal. 

2.  Evidence received since the July 2009 RO decision, including the Veteran's November 2012 hearing testimony and a March 2011 letter from the Veteran's private audiologist, relates to the previously unestablished element of whether the Veteran's pre-existing left ear hearing loss was permanently aggravated by his in-service noise exposure. 



CONCLUSIONS OF LAW

1.  The July 2009 RO decision that denied entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the July 2009 RO decision and the Veteran's claim for entitlement to service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for left ear hearing is reopened.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for left ear hearing loss.  

The Veteran's service treatment records show that he had a hearing loss disability in his left ear at the time of his enlistment.  However, the Veteran has alleged that in-service noise exposure from jet engines in service permanently aggravated this pre-existing disability.  

In March 2011, Dr. R.F., the Veteran's private audiologist, opined that based on the Veteran's reported in-service history of noise exposure, his hearing loss could have been aggravated beyond the normal progression by his exposure to jet aircraft.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, in McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court stated that if suitable evidence of record is absent, a speculative medical opinion, along with evidence of a current disability and an in-service injury, disease, or event giving rise to an injury or disease, triggers VA's duty to afford the veteran a medical examination or obtain a medical opinion to develop his or her claim.

Consequently, the Veteran was afforded a VA examination in June 2012.  The examiner opined that the Veteran's pre-existing left ear hearing loss was not permanently aggravated by the Veteran's in-service noise exposure.  However, the examiner based her rationale on the fact that the Veteran's hearing at 4000Hz did not undergo a significant threshold shift between enlistment and separation.  She did not discuss whether there were changes to the Veteran's hearing at other frequencies that could indicate hearing loss, and the Board notes that the Veteran's hearing worsened  at 2000Hz during service. Accordingly, the matter should be remanded for an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should return the Veteran's claims folder to the VA audiologist who performed his June 2012 VA examination.  If that examiner is no longer available, the claims file should be provided to another VA audiologist.  

The examiner is asked to opine whether the Veteran's left ear hearing loss was permanently aggravated (worsened) by the Veteran's active military service.  Importantly, the examiner should discuss any changes to the Veteran's hearing at all tested frequencies, not just 4000Hz, and should indicate whether or not any worsening of the Veteran's left ear hearing loss is consistent with the natural progression of the disability or whether it represents a permanent worsening of his pre-existing condition.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


